Title: From George Washington to Alexander Spotswood, Jr., 22 November 1798
From: Washington, George
To: Spotswood, Alexander Jr.



Dr Sir,
Philadelphia 22d Novr 1798

Your letter of the 13th instt enclosing a publication under the signature of Gracchus, on the Alien & Sedition Laws, found me at this place—deeply engaged in business.
You ask my opinion of these Laws, professing to place confidence in my judgment, for the compliment of which I thank you. But to give opinions unsupported by reasons might appear dogmatical, especially, as you have declared that, Gracchus has produced “thorough conviction in your mind of the unconstitutionality, and inexpediency of the acts above mentioned.” To go into an explanation on these points I have neither leizure nor inclination; because it would occupy more time than I have to spare.
But I will take the liberty of advising such as are not “thoroughly convinced” and whose minds are yet open to conviction, to read the peices, and hear the arguments which have been adduced in favor of, as well as those against the Constitutionality and expediency of those Laws, before they decide. And consider to what

lengths a certain description of men, in our Country, have already driven, and seem resolved further to drive matters; and then ask themselves, if it is not time & expedient to resort to protecting Laws against aliens (for Citizens you certainly know are not affected by that Law) who acknowledge no allegiance to this Country, and in many instances are sent among us (as there is the best circumstantial evidence) for the express purpose of poisoning the minds of our people; and to sow dissentions among them; in order to alienate their affections from the Government of their choice, thereby endeavouring to dissolve the Union; and of course, the fair and happy prospects which were unfolding to our View from the Revolution—But, as I have observed before, I have no time to enter the field of Politicks; and therefore shall only add my best respects to the good family at New Post—and the assurances of being Dr Sir Your Very Hble Servant

Go: Washington

